Citation Nr: 0401690	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective prior to December 1, 1994, 
for a grant of service connection for residual type 
schizophrenia.

2.  Entitlement to an effective prior to December 1, 1994, 
for a grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico that denied the benefits sought on 
appeal.  The veteran, who had active service from March 1970 
to July 1970, appealed that decision to the BVA and the case 
was forwarded to the Board for appellate review.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, explained to him which evidence he 
was responsible for securing, and obtained and developed all 
other evidence necessary for the equitable disposition of his 
claims.

2.  The veteran initially filed a claim of entitlement to 
service connection for a nervous disorder in a VA Form 21-526 
(Veteran's Application for Compensation or Pension) received 
at the RO in July 1970.

3.  The RO denied the veteran's July 1970 claim in October 
1970 and December 1972 rating decisions.  

4.  The RO notified the veteran of the October 1970 and 
December 1972 rating decisions, but the veteran did not 
appeal either of those decisions to the Board.

5.  In multiple written statements received at the RO from 
October 1975 to September 1992, the veteran again claimed 
entitlement to service connection for a nervous disorder.

6.  The RO most recently denied reopening the veteran's claim 
in a July 1993 rating decision.  

7.  The RO notified the veteran of the July 1993 rating 
decision, but the veteran did not appeal that decision to the 
Board.

8.  On December 1, 1994, the RO received evidence from the 
veteran in support of a claim to reopen the previously denied 
claim of entitlement to service connection for a nervous 
disorder.   

9.  A claim for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities was submitted by the veteran in January 2000.

10.  A rating decision dated in April 2000 granted service 
connection for schizophrenia, and assigned a 70 percent 
evaluation and a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities, both effective December 1, 1994.



CONCLUSIONS OF LAW

1.  The October 1970 and December 1972 rating decisions, in 
which the RO denied a claim of entitlement to service 
connection for a nervous disorder, are final.  38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The July 1993 rating decision, in which the RO denied the 
reopening of a claim of entitlement to service connection for 
a nervous disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

3.  The requirements for an effective prior to December 1, 
1994, for a grant of service connection for residual type 
schizophrenia have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.159, 
3.160, 3.400 (2003).

4.  The requirements for an effective prior to December 1, 
1994, for a total disability evaluation based on individual 
unemployability due to service-connected disabilities have 
not been meet.  38 U.S.C.A. §§ 1155, 5103, 5103, 5103A, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to an earlier effective date for a grant of service 
connection for schizophrenia or an earlier effective date for 
a total disability evaluation based on individual 
unemployability due to service-connected disabilities.  In 
April 2000, the RO granted the veteran service connection for 
schizophrenia, residual type, effective from December 1, 
1994, and the veteran appealed the effective date that the RO 
assigned.   The RO also found that the veteran was 
unemployable and entitled to a total evaluation, effective 
December 1, 1994.

In response to the veteran's appeal, in a Statement of the 
Case issued in January 2002, and a letter dated March 2003, 
the RO fulfilled its duty to notify the veteran of the 
evidence needed to substantiate his claims, explained to him 
who was responsible for obtaining such information, and 
indicated that it would assist the veteran in the development 
of those claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003); see also Quartuccio v. 
Principi, 10 Vet. App. 183 (2002) (holding that both the 
statute and regulation clearly require the Secretary to 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Specifically, in the Statement of the Case, the RO informed 
the veteran of the reasons for which his claims had been 
denied and of the evidence still needed to substantiate his 
claims, notified him of the regulations pertinent to his 
claims, including those involving VA's duties to notify and 
assist and those pertaining to a claim for an earlier 
effective date, and provided him an opportunity to submit 
additional evidence and to present additional argument, 
including in the form of hearing testimony, in support of his 
claims.  

Thereafter, in January 2002 and February 2002, the RO 
received written statements from the veteran, which indicated 
that all pertinent evidence was of record, that he had no 
other evidence to submit, and that VA should proceed in 
adjudicating his appeal.  

In addition, in the March 2003 letter, the RO informed the 
veteran that it needed the following additional information 
before it could decide the appeal: the names and addresses of 
individuals who had pertinent records; the approximate time 
frame covered by the records; and in the case of medical 
records, the condition for which the veteran was treated.  
The RO indicated that if the veteran had private medical 
records that were outstanding, he could obtain them and send 
them to VA or sign the enclosed release forms so that VA 
could secure them.  The RO asked the veteran to identify any 
other information that might support his claims and indicated 
that it would assist the veteran by obtaining this 
information, and if necessary, by affording him a VA 
examination or securing a medical opinion.  The RO also 
indicated that it was ultimately the veteran's responsibility 
to support his claim with the appropriate evidence.  However, 
in a VA Form 646 (Statement of Accredited Representative in 
Appealed Case) dated May 2003, the veteran's representative, 
on the veteran's behalf, indicated that he wished to rest his 
appeal.

Based on the foregoing, the Board finds that VA satisfied its 
duties of notifying the veteran of the evidence needed to 
substantiate his claims and obtaining and fully developing 
all evidence necessary for the equitable disposition of those 
claims.  Proceeding to an adjudication of the merits of these 
claims does not, therefore, prejudice the appellant in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The veteran seeks an earlier effective date for a grant of 
service connection for schizophrenia and an earlier effective 
date for a total disability evaluation based on individual 
unemployability due to service-connected disabilities.  He 
alleges that the RO should have assigned an effective date of 
April 10, 1991 because that is the effective date the RO 
assigned the veteran's pension award, which is based on a 
finding of permanent and total incapacitation.  The veteran 
alternatively alleges that the RO should have assigned an 
effective date that corresponds with the receipt date of his 
original claim because the veteran's mental disorder 
manifested within one year of his discharge from service.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  However, if 
the claim is received within one year after separation from 
service, the effective date of an award of disability 
compensation shall be the day following separation from 
active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

In this case, the evidence establishes that the veteran 
initially filed a claim of entitlement to service connection 
for a nervous disorder in a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) received at the RO 
in July 1970.  The RO denied this claim in an October 1970 
rating decision.  The RO amended the October 1970 rating 
decision, but continued the denial of the veteran's claim, in 
a December 1972 rating decision.  The RO notified the veteran 
of the October 1970 and December 1972 decisions and of his 
appellate rights with regard to those decisions, but the 
veteran did not appeal either of those decisions to the 
Board.  Those decisions are final since the veteran did not 
appeal either decision within one year of the notice provided 
to him of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.

Thereafter, in multiple written statements received at the RO 
from October 1975 to September 1992, the veteran again 
claimed entitlement to service connection for a nervous 
disorder.  The RO last denied reopening the veteran's claim 
in a July 1993 rating decision.  That same month, the RO 
notified the veteran of the decision and of his appellate 
rights with regard to the decision and indicated that he 
needed to submit new and material evidence to reopen his 
claim.  Again, the veteran did not appeal that decision and 
the July 1993 decision is final since the veteran did not 
appeal that decision within one year of the notice provided 
to him of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.

Following the RO's July 1993 denial of the veteran's claim, 
the veteran did not submit any other document, particularly a 
claim, formal or otherwise, for schizophrenia until December 
1, 1994.  On that date, the RO received a written statement 
from the veteran with attachments indicating that he was 
filing the requested evidence.  The Board, as did the RO, 
construes these documents as a claim to reopen the previously 
denied claim of entitlement to service connection for 
schizophrenia.  Based on this finding and because the 
document was received on December 1, 1994, this date is the 
appropriate effective date for the grant of service 
connection for schizophrenia.      

The Board acknowledges the veteran's allegation that the RO 
should have assigned an effective date of April 10, 1991 for 
the grant of service connection because that is the date the 
veteran became permanently and totally incapacitated.  The 
Board also acknowledges the veteran's alternative allegation 
that the RO should have assigned an effective date that 
corresponds with the receipt date of his original claim 
because the veteran's mental disorder manifested within one 
year of his discharge from service.  However, as noted above, 
under 38 U.S.C.A. § 5110(a) and 38 C.F.R.§ 3.400(q)(ii), the 
effective date of an award of disability compensation based 
on a claim to reopen after a final disallowance shall be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  Because the RO last denied the 
veteran's claim in July 1993 and that decision is final, the 
Board may not assign an effective date for a grant of that 
claim prior to July 1993. 

The evidence of record fails to establish that the veteran 
submitted a claim for service connection for schizophrenia at 
any other time after the last final disallowance in July 
1993, and prior to December 1, 1994.  Accordingly, an earlier 
effective date for a grant of service connection for 
schizophrenia, residual type, may not be assigned.  The 
veteran's claim for that benefit must therefore be denied.

With respect to the effective date for a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities, the Board would observe that 
the veteran filed a TDIU claim in January 2000, but the RO 
assigned an effective date of December 1, 1994.  The Board 
finds that this effective date is correct.  

Prior to the grant of service connection for schizophrenia, 
service connection was only in effect for residuals of 
removal of a xiphoid lipoma, which was evaluated as 
noncompensably disabling.  While the veteran was clearly 
totally disabled prior to that date, as evidence by his being 
entitled to a permanent and total disability rating, this was 
based on the severity of nonservice connected disabilities, 
rather than due to service connected disabilities.  After the 
RO determined that the veteran's schizophrenia was a service 
connected disability, effective December 1, 1994, the veteran 
then satisfied the requirements for a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities as of that date.  

Simply put, an effective date for a total disability 
evaluation based on individual unemployability could not be 
assigned prior to the date service connection was established 
for the disability that rendered the veteran totally 
disabled.  Viewed another way, as of December 1, 1994, the 
veteran's permanent and total disability rating for pension 
purposes, which had been in effect since April 1991, was 
changed to a total disability evaluation based on individual 
unemployability on the date service connection was 
established.  Accordingly, the Board finds that an effective 
dated prior to December 1, 1994 for a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities is not warranted.  


ORDER

An effective prior to December 1, 1994, for a grant of 
service connection for residual type schizophrenia is denied.

An effective prior to December 1, 1994, for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities is denied.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 

